Citation Nr: 1129538	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-13 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause the Veteran's of death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




[Continued on the next page]  
INTRODUCTION

The appellant is the surviving spouse of a veteran who had active service, from February 1943 until October 1945, and died on May [redacted], 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), with a 70 percent disability rating; a right shoulder shrapnel wound, scar and muscle group I injury, with a 10 percent disability rating; bilateral foot residuals of cold injury, with a 10 percent disability rating; and noncompensable trench foot and bilateral hearing loss.  

2. The death certificate reported the Veteran's date of death as March [redacted], 2009 and noted that the immediate cause of death was cardiac arrthymia, due to, or as a consequence of; congestive heart failure; due to or as a consequence of renal failure; due to, or as a consequence of PTSD, sepsis.

3. The preponderance of the medical evidence indicates that a disability of service origin did not cause, hasten, or materially or substantially contribute to the Veteran's death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1310, 5013(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

The April 2009 letter provided adequate notice for the DIC claim.  The letter informed her that the Veteran was service-connected for several disabilities, including PTSD, a right shoulder disability, bilateral foot residuals of cold injuries, and bilateral hearing loss.  Additionally, the appellant was informed that to support her claim she would need to provide evidence indicating that the Veteran died in service or that his service-connected conditions caused or contributed to his death.  Finally, the appellant was informed that she needed to provide medical evidence that would show a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that began during service.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained private medical records and a September 2009 VA medical opinion in regards to the claim, with specific medical opinions pertinent to the issue on appeal and directly addressed her contentions.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim
 
The appellant essentially contends while the Veteran was in a nursing facility his doctor took him off of his PTSD medications of Prozac and Plavix, and that the withdrawal of those medications caused his death, as indicated in a July 2009 statement.  In a June 2009 statement, she reported that the  appellant's "Prozac kept his PTSD under control and when he was suddenly taken off this medication his underlying anger overflowed and it just consumed him and he could not function.  I have no doubt that his PTSD/nerves caused his death."

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to establish entitlement to service connection for the cause of the Veteran's death, the evidence must establish that a disability of service origin caused, hastened, or substantially and materially contributed to the Veteran's death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a Veteran will be considered to have been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The principal cause of death is one which singularly or jointly with some other condition was the immediate cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

The Veteran's death certificate indicates that he died on March [redacted], 2009.  It listed the immediate cause of death as due to cardiac arrthymia, due to, or as a consequence of; congestive heart failure; due to or as a consequence of renal failure; due to, or as a consequence of PTSD, sepsis.  At that time he was service connected for PTSD, with a 70 percent disability rating; a right shoulder shrapnel wound, scar and muscle group I injury, with a 10 percent disability rating; bilateral foot residuals of cold injury, with a 10 percent disability rating; and noncompensable trench foot and bilateral hearing loss.  

The Board notes that the Veteran's service treatment records do not reflect any complaints of or treatment for cardiac arrthymia, congestive heart failure, renal failure, or sepsis.  The post service records are also silent as to complaints of any such disorders for decades following his discharge from service.   Thus, the record does not indicate that any such disability of service origin caused, hastened, or substantially and materially contributed to those causes of the Veteran's death.  

The physician who signed the death certificate, J.B.R., M.D., listed the Veteran's service-connected PTSD as a tertiary underlying cause of death on the death certificate.  However, upon consideration of all the evidences of record, including review and opinion provided by a VA examiner in September 2009, the evidence overall does not support the assertion that PTSD materially or substantially caused or contributed to the Veteran's death.  

The Claims file contains an emergency room report, dated on the day the Veteran died in March 2009.  At the time of admission, the "significant" past medical history was for several cardiovascular ailments and diabetes; PTSD was not noted in this section of the report.  At the end of the report it states:  "The patient wanted me to make it clear in this dictation that history of this patient includes post-traumatic stress disorder, which was incurred in the United States Army . . ."  The examiner who prepared this report did not make a connection between the Veteran's illness, and resulting death, with his PTSD.

There is also a written statement from Dr. J.B.R. - the same physician who signed the death certificate - which states in its entirety that the "[Veteran] developed agitation, confusion, and encephalopathy after discontinuing Prozac for several days."  Dr. J.B.R. does not link the Veteran's death to this observation, nor does he state that PTSD contributed to his death in any way. 

The claims file includes a September 2009 VA medical report providing a review of the claims file and relevant medical records, and provided an opinion.  The physician who prepared the report noted the appellant's arguments regarding the Veteran's death being due to the withdrawal of his PTSD medication.  The examiner noted that the appellant's conclusion appeared to be based on the fact that the Veteran was uncooperative, agitated and angry.

The VA examiner found that the medical records were in conflict as to the exact timing of the discontinuation of the Prozac, but that in his opinion the timing of the discontinuation was immaterial.  The examiner found that there was no medical basis to conclude that withdrawal of Prozac either did or would have caused the altered mental status reported by the appellant.  The examiner noted that many individuals with severe impairments in cardiac, lung (due to the heart), and kidney function, like the Veteran, will develop delirium, altered mental status, and combativeness due to the effects of their diseases.  The examiner found such mental status changes to be more likely due to his declining cardiac and respiratory function, with hypoxemia, or cognitive effects of his potent cardiac drugs, or some combination due to his poor health.  Additionally, the examiner noted that declining kidney function raises the possibility of toxicity due to impaired clearance of his multiple medications.  

The VA examiner noted that the Veteran had been seriously ill for a significant period of time prior to his stay in the nursing home and had multiple serious medical conditions that are found in the very aged.  However, the examiner found no evidence to conclude that the service-connected PTSD had caused those serious medical conditions, given his advanced age and the high frequency of those conditions of the advanced aged.  

The VA examiner further noted, per medical treatise consultation, that Prozac is generally considered safe for the elderly, that it is a long acting antidepressant, and the sudden discontinuation of it would not typically result in a withdrawal syndrome due to the very long half-life of the drug and its metabolites.  

The VA examiner concluded that it is less likely than not that the Veteran's service-connected PTSD either directly or indirectly caused the Veteran's death.  The examiner found no evidence that the Veteran's underlying health condition of heart disease was caused by or aggravated by his PTSD; aggravation could not be considered to be the proximate cause of death.  The examiner further found that the Veteran's death was solely due to the natural progression of his underlying cardiac disease.  

The Board recognizes that the record contains conflicting medical evidence as to the appellant's claim.  The Board must thus determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71.  ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").  The death certificate did not provide an explanation or rationale of how the psychiatric disorder of PTSD was an underlying cause of the cardiac ailment that resulted in the immediate death of the Veteran.  In contrast, the September 2009 VA medical opinion reflects a study the Veteran's claims file, including the medical records and the death certificate, and provides a detailed analytical rationale for the opinion stating that it was less likely than not that the Veteran's PTSD contributed in any way to the Veteran's cause of death.  The Board thus finds the September 2009 VA medical opinion to be of greater probative value than the May 2009 death certificate.

The Board notes that the September 2009 VA medical opinion is also a more recent opinion, and included a review of the prior death certificate in forming its conclusions.  The Board may find more recent medical opinions to be of greater probative value.  Boggs v. West, 11 Vet. App. 334 (1993) (affirming the denial of service connection and determining that "there is a plausible basis...supporting the conclusion that the more recent medical opinions were of greater probative value"); see also Burger v. Brown, 5 Vet. App. 340, 343 (1993) (affirming the Board's decision when it "relied upon the most recent VA examination").

The Board further notes that the September 2009 VA medical opinion provided a more specific and in depth basis in discussing how the opinion was reached, which included a discussion of medical records and medical research.  The death certificate did not provide such an in depth discussion or analysis of how the opinions in it were reached.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  The death certificate simply found that the Veteran's PTSD was an underlying cause of the Veteran's death without explaining how or why such a conclusion was reached.

The only other evidence provided as to the claim is the appellant's belief that her husband's death was due to his PTSD.  Although she can provide testimony as to her own experiences and observations, the factual question of if the Veteran's death is related to his PTSD is a medical question, requiring a medical expert.  The appellant is not competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  38 C.F.R. § 3.159.  She does not have the requisite special medical knowledge necessary for such opinion evidence.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Accordingly, the Board finds that the most probative and competent medical evidence of record does not show that the Veteran's PTSD was a principal or contributory cause of his death.   

The most probative, objective medical evidence of record does not support the appellant's claim that the Veteran's death was caused by or was etiologically related to his service-connected PTSD or any other service-connected disability.  The VA examiner specifically found the Veteran's death to be due to the natural progression of his underlying cardiac disease.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312. Such a causal connection has not been objectively demonstrated in this case. 

As the evidence of record is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991). The appellant's claim for service connection for cause of death is denied. 


ORDER

Service connection for cause of the Veteran's death is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


